400 So. 2d 12 (1981)
Sidney Anthony JONES, Petitioner,
v.
STATE of Florida, Respondent.
No. 59406.
Supreme Court of Florida.
June 4, 1981.
*13 Nancy A. Daniels, Asst. Public Defender, Tallahassee, for petitioner.
Jim Smith, Atty. Gen., Doris E. Jenkins and Gregory Smith, Asst. Attys. Gen., Tallahassee, for respondent.
PER CURIAM.
The decision of the District Court of Appeal, First District, in Jones v. State, 383 So. 2d 1092 (Fla. 1st DCA 1980), is quashed on the authority of Carter v. State, 384 So. 2d 1255 (Fla. 1980).
It is so ordered.
SUNDBERG, C.J., and ADKINS, BOYD and McDONALD, JJ., concur.
ALDERMAN, J., dissents with an opinion.
ALDERMAN, Justice, dissenting.
I dissent to the quashing of the district court's decision for the reasons stated in my dissent in Carter v. State, 384 So. 2d 1255 (Fla. 1980). I would approve the decision of the district court affirming Jones's perjury conviction and holding:
Although Brannen [Brannen v. State, 94 Fla. 656, 114 So. 429 (1927)] does not specifically require that the recantation be voluntary  done without knowledge that the perjury has been uncovered and the truth known  the requirement is implicit in the rationale underlying the decision. If the recantation is not voluntary, it would be of little use in discovering the truth, since the truth is already known or known to be available through other sources.
Jones v. State, 383 So. 2d 1092, 1093 (Fla. 1st DCA 1980).